Title: Pennsylvania Assembly Committee: Report, 6 March 1764
From: Pennsylvania Assembly Committee
To: 


On Feb. 25, 1764, a petition was read before the Assembly from a “Number” of inhabitants of Philadelphia, praying that debates in the House be henceforth open to the public and asking the House to adopt “a standing Order, that the Freemen of the Province shall have free Access, at all seasonable Times in future, to inform themselves” about matters before the House, “as is the Custom of the Honourable House of Commons in Great Britain, and elsewhere in his Majesty’s Dominions.” The petition was laid on the table, but on February 29, a committee of eight, including Franklin, was appointed “to examine the Journals of the House of Commons, and the Usage and Practice thereof, in respect to the Privelege petitioned for by the said Inhabitants; and to enquire likewise what the Practice is in the other American Colonies.” After receiving this report on March 6 the Assembly dropped the matter.
 
March 6, 1764.
In Obedience to the Order of the House, we have examined the Journals of the House of Commons, and do find, that respecting the Practice and Usage mentioned in the Petition of divers Inhabitants of the City of Philadelphia, the standing Orders of that House have, for some Years past, been as follow, viz.
Ordered,
“That the Sergeant at Arms attending this House do, from time to time, take into his Custody any Stranger or Strangers that he shall see, or be informed of to be, in the House or Gallery, while the House, or any Committee of the House, is sitting; and that no Person, so taken into Custody, be discharged out of Custody, without the special Order of the House.”
Ordered,
“That no Member of this House do presume to bring any Stranger or Strangers into the House, or Gallery thereof, while the House is sitting.”
And we are informed that, in Pursuance of these Orders, the Doors are kept, and no Stranger admitted, for whom Leave has not been expresly asked and given by the House.
With Regard to the Practice in the Colonies, we have not been able to obtain perfect Information concerning all of them; but we understand, that in the Provinces of Maryland and Virginia the Assembly Doors are left open, and Persons are permitted to stand without, so as to hear the Debates; but that in the neighbouring Provinces of New-Jersey and New-York the Practice is, as hitherto it has been in this Province, to keep the Doors shut, except at Hearings on contested Elections, or the like, which are usually public. Submitted to the House, by



John Hughes,
John Douglass,


Benjamin Franklin,
John Blackburn,


William Smith,
John Montgomery,


George Ashbridge,
John Tool.



